       Case 4:21-cv-02010 Document 1-1 Filed on 06/18/21 in TXSD Page 1 of 2




                      Exhibit “A”




4822-5985-5343.1
       Case 4:21-cv-02010 Document 1-1 Filed on 06/18/21 in TXSD Page 2 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  MCALLEN DIVISION

JOSE LUIS CASTELLANOS,                      §
                                            §
v.                                          §        CIVIL ACTION NO.
                                            §
HOME DEPOT U.S.A. INC.,                     §
D/B/A THE HOME DEPOT                        §
                                            §

                   INDEX OF DOCUMENTS FILED WITH NOTICE OF REMOVAL

EXHIBIT A Index of Documents Filed with Notice of Removal

EXHIBIT B State Court Documents
TAB NO.                       STATE COURT DOCUMENT                          DATE FILED

1                                  Court’s Docket Sheet                     N/A
2                                  Plaintiff’s Original Petition            5/17/2021
3                                  Affidavit of Service                     6/08/2021
4                                  Defendant Home Depot USA, Inc.’s
                                   Special Exceptions and Original Answer
                                   to Plaintiff’s Original Petition         6/14/2021
5                                  Defendant Home Depot USA, Inc,’s         6/14/2021
                                   Motion for Leave and Objections to
                                   Plaintiff’s rule 193.7 Notice.
6                                  Plaintiff’s Motion for Docket Control    6/15/2021
                                   Conference
7                                  Order Setting Hearing on Telephonic
                                   Docket Control Conference                6/16/2021

EXHIBIT C Information to be Filed with Notice of Removal




4822-5985-5343.1
